Citation Nr: 1823516	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from March 30, 1988, to December 23, 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

The Veteran testified before the undersigned at an October 2017 video-conference hearing.  A hearing transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was discharged from service by a Medical Board in December 1988.  At that time, the physician reported that prior to service, the Veteran had major depression, recurrent, chronic, manifested by two episodes of major depressive disorder, the first at age 16 and the second at age 19, consisting of depressed mood, strong suicidal ideation and suicide attempts, low energy, decreased personal hygiene and self-care, decreased appetite and associated weight loss, the inability to experience pleasure, constant thoughts of death, daily crying spells, and sleep disturbances.  The physician reported that the Veteran's precipitating stress was minimal, routine military duty.  The physician reported that the Veteran's depression existed prior to entry into service and was not permanently aggravated thereby.  

A narrative summary included in the Medical Board records indicates that the Veteran was referred for psychiatry admission for major depressive disorder and suicidal ideation with recent attempts.  The Veteran reported taking an entire bottle of over-the-counter pain medication five days prior.  The physician noted that the Veteran's unit sent forward for review several reports of his hygiene, withdrawal, lack of eating, and crying.  The Veteran reported a lengthy history of suicidal thoughts and reported that he took an entire bottle of over-the-counter pain medication during his first bout of depression in 1986.  The Veteran reported brief counseling at that time, and refused the recommended further treatment.  The Veteran reported that during more normal time periods, he was still predominantly depressed, that he never experienced more than two months of relatively normal mood in his life.  The Veteran reported that upon enlistment, he was interviewed by a psychiatrist who reportedly recommended that he not go on active duty because of his depression and that he was able to talk the psychiatrist out of that conclusion.  He reported a history of occasionally engaging in self-mutilation, cutting to relieve tension, and reported abusing alcohol recently.  He reported that he felt that joining the Army was a tremendous mistake, that he had been very unhappy since joining; and complained of feeling apathetic and having low energy and little desire to do anything, including eat.

Pre-service private treatment records dated in June 1986 indicate that the Veteran, at 17 years old and appearing somewhat depressed, had nonspecific complaints, and reported being very tired and losing 30 pounds in three months; he was diagnosed with malaise, weight loss, and questioned viral syndrome.  In a barely legible July 1986 private treatment record, the physician noted that the Veteran reported that he was no longer suicidal, felt relaxed, and was taking his medication.  From September 1986 to March 1987, private treatment records indicate that the Veteran was taking medication, and feeling good and doing well.  In a March 1988 letter, the Veteran's physician stated that he treated the Veteran for depression in July 1986 until early 1987, and his medications were discontinued, he was doing well, and enjoying excellent health.

In his pre-service March 1988 Applicant Medical Prescreening Form, the Veteran denied taking any medications, denied being treated for a mental health condition, or any other medical problems.  In his March 1988 service entry physical examination and medical history reports, the Veteran did not complain of and was not diagnosed with any psychiatric disorders, and he denied a history of depression, excessive worry, or nervous trouble of any sort.

The Veteran's service treatment records include a March 1988 psychiatric consult referral at which time he reported that he had been on medications, was seen by a psychiatrist for six months for depression, and reported that his problems had resolved.  The physician noted that the Veteran was vague about the details, claimed that he had no history of depression, claimed that he was not suicidal, and claimed that he was fine.  Records dated in September 1988 indicate that the Veteran self-reported to the mental health hygiene clinic for depression.

Post-service private treatment records dated in August 1997 indicate that the Veteran was hospitalized for major depressive disorder, recurrent, and alcohol dependence, and reported a long history of depression and suicidal ideation.
More recently, in March 2011, the Veteran was hospitalized again, reporting treatment and/or hospitalization in the same facility in the 1990s.  He was hospitalized again in October 2012. 

On VA examination in April 2012, the Veteran was diagnosed with major depressive disorder and alcohol dependence.  The Veteran reported that he did not pass basic training due to his physical fitness and had to repeat several weeks.  He reported that "after a while I didn't care for the Army and told them I wanted out," and reported that he lost motivation and was depressed, but could not specify why or with what symptoms.  He denied bad treatment during service and reported drinking frequently.

The examiner opined that the current severity of the Veteran's condition is greater than baseline, but not aggravated beyond its natural progression.  The examiner reported that the evidence clearly documented that the Veteran had a history of serious depression prior to service.  The examiner reported that it is apparently true that he had an additional depressive episode with a suicide attempt and excessive drinking during service, however, the Medical Board report listed his precipitating stress as minimal, routine duty, and the Veteran was unable to identify any particular stressors that he felt aggravated his condition during service.

During the October 2017 Board hearing, the Veteran's attorney asserted that there was a great deal of evidence that a couple of years prior to the Veteran's enlistment into service, he was treated for four months for depression, a short bout of depression where he lost weight so his mother brought him to their family physician and the Veteran was treated with medication for four months.  He asserted that after that initial visit, his treatment records include notations that he was doing well.  He asserted that he was asymptomatic when he entered service, and then, six months into service, he attempted suicide and had severe depression.

The Veteran himself reported that his mother took him to their family physician for depression, weight loss, and sleeping problems, and that he was not admitted for inpatient care and was not referred for psychiatric care.  He reported that "things stated to feel bad" when he had problems with his physical fitness during service such that he had to repeat his training.  He reported that he became depressed, and denied harassment, reporting that he isolated himself.  He reported that someone in his unit reported him when he took too many pills and he was sent for psychiatric treatment.  He denied that he had experienced those feelings prior to service.  He asserted that his experience with alcohol prior to service was that of a normal teenager, and that during service, he started to drink significantly.  He reported that his first inpatient treatment for depression was two years after separation from service, at Arbour Counseling.

The Board seeks an adequate medical opinion as to whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted his entry into active military service, and if so, whether there is also clear and unmistakable evidence that such was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease, and if not, whether it is at least as likely as not that such began in or is related to active military service.  As discussed above, the Veteran's attorney has asserted that the Veteran's pre-service treatment ended before his enlistment into service, that such was not as severe as described by the VA examiner in April 2012, and that the Veteran was asymptomatic at enlistment.  Of record are the Veteran's pre-service private treatment records and the narrative summary of his Medical Board, indicating pre-service symptoms, as well as the Veteran's lay statements, recorded during and after service.  

During the Board hearing, the Veteran's attorney reported that he was waiting for letters from the Veteran's father and sister as to the Veteran's psychiatric history and behavior.  To date, such have not been submitted.  On remand, the AOJ should seek such evidence from the Veteran.  

Of record are the available private treatment records from Anna Jaques Hospital, the earliest dated in August 1997, Arbour Counseling, the earliest dated in March 2011, South End Community Health, the earliest dated in June 2011, and negative responses from Northeast Center for Homeless Veterans and Hampstead Hospital.  The Veteran's records relating to his claim for benefits from the Social Security Administration (SSA) are also of record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that the letters from his father and sister, discussed during his October 2017 Board hearing, have not been submitted and request that he submit such if he wishes the Board to review the letters in adjudication of his appeal.

2. Next, schedule the Veteran for a VA examination to obtain an opinion that responds fully to the following inquiries:

(a) Is there clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, including, but not limited to, major depressive disorder, preexisted his entry into active military service, considering the Veteran's pre-service treatment records showing treatment with medication and his in-service and post-service lay statements as to his pre-service symptoms?

(b) If it is found that the Veteran's acquired psychiatric disorder, including, but not limited to, major depressive disorder, clearly and unmistakably preexisted service, is there also clear and unmistakable evidence that such was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease, considering the Veteran's in-service treatment and evaluation and his in-service and post-service lay statements as to his pre-service and post-service symptoms?

(c) If it is found that there is no clear and unmistakable evidence of a preexisting acquired psychiatric disorder that was permanently aggravated beyond the natural progression during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, including, but not limited to, major depressive disorder, began in or is related to active military service, considering the Veteran's in-service treatment and evaluation and his in-service and post-service lay statements as to his post-service symptoms?

All indicated tests and studies shall be conducted.  The claims folder, including a copy of this Remand, must be made available for the examiner for review.  The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation. 

3. Then, readjudicate the claim.  The Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) and be afforded the appropriate opportunity to respond.  If the benefit sought on appeal is not granted, return the case to the Board, it otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




